UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 95-5640

PHILOMENA LARTEY-TRAPMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-95-72)

Submitted: July 23, 1996

Decided: August 5, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Suzanne Little, Alexandria, Virginia; George P. Doss, Jr., Alexandria,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Rebecca O. Hidalgo, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Philomena Lartey-Trapman ("Trapman") appeals from her jury
convictions of importing heroin, in violation of 21 U.S.C. § 952(a)
(1988), bringing and possessing heroin on board an aircraft, in viola-
tion of 21 U.S.C. § 955 (1988), and possessing heroin with the intent
to distribute, in violation of 21 U.S.C. § 841(a)(1) (1988). Trapman
claims that the evidence at trial was insufficient to support the jury's
verdict. For the reasons discussed below, we affirm Trapman's con-
victions.

"To sustain a conviction the evidence, when viewed in the light
most favorable to the government, must be sufficient for a rational
trier of fact to have found the essential elements of the crime beyond
a reasonable doubt." United States v. Brewer , 1 F.3d 1430, 1437 (4th
Cir. 1993); see also Glasser v. United States , 315 U.S. 60, 80 (1942).
Circumstantial as well as direct evidence is considered, and the gov-
ernment is given the benefit of all reasonable inferences from the
facts proven to those sought to be established. United States v.
Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

Viewing the evidence in the light most favorable to the Govern-
ment, the evidence showed that when Trapman returned to the United
States after a trip to Ghana, a customs inspector found a pellet,
wrapped in black tape and a condom, inside her shoulder bag. The
pellet was field tested and the test indicated the presence of heroin.
Trapman was then taken to an examination room for a personal
search.

The inspector conducting the search noticed a bulge in Trapman's
crotch area and instructed her to remove her pants and show the
inspector what was causing the bulge. When Trapman removed the
piece of toilet paper that constituted the bulge, Trapman pushed
something in her crotch area. The Inspector instructed Trapman to
bend over, and when she did, the Inspector noticed a piece of white
material protruding from Trapman's rectal area. Trapman then pushed
the material into her rectum.

                     2
Trapman was arrested, and she stated that the pellet contained
herbal medicine. She was taken to the hospital and examined by an
obstetrician/gynecologist, since she was pregnant. The doctor
removed two egg-shaped objects from Trapman's vagina, which were
later determined to contain heroin. Trapman then told the customs
agents that she was smuggling the pellets for her herbalist and that she
believed the pellets were cocaine. Trapman later passed two more pel-
lets containing heroin from her rectum, and the customs agents found
seven more pellets secreted in her luggage.

Trapman asserts that the Government failed to prove that she knew
the substance in her possession was heroin. She claims that she
believed the substance was herbal medicine, and she only stated that
it was cocaine in order to avoid being forced to take a laxative since
she was pregnant.

Construing the above evidence and any inferences that might be
drawn therefrom in the light most favorable to the Government, we
find that there was sufficient evidence to support Trapman's convic-
tions. The Government was required to prove that Trapman know-
ingly imported and possessed with intent to distribute a controlled
substance. See United States v. Gomez-Villamizar , 981 F.2d 621, 623-
25 (1st Cir. 1992) (regarding §§ 952(a), 955); United States v.
Crockett, 813 F.2d 1310, 1316 (4th Cir. 1987), cert. denied, 404 U.S.
834 (1987) (referring to § 841(a)(1)). The manner in which Trapman
concealed the heroin, her furtive behavior, and her admission that she
believed she was smuggling cocaine, were sufficient to enable a rea-
sonable jury to find that Trapman knew that she was carrying a con-
trolled substance. Whether or not Trapman knew that the substance
was heroin as opposed to cocaine is irrelevant. See United States v.
Rea, 532 F.2d 147, 149 (9th Cir.), cert. denied, 429 U.S. 837 (1976).

Accordingly, we affirm Trapman's convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3